Citation Nr: 1731352	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for carcinoma of the larynx, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	David F. Bander, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel

INTRODUCTION

The Veteran had active air service from April 1966 to February 1970.  For his service, he was awarded the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO in Boston in April 2017.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veteran's claim.

The Board notes that in March 2011, the Veteran submitted a timely Notice of Disagreement (NOD) to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In the Veteran's August 2013 substantive appeal, the Veteran limited the issue on appeal to entitlement to service connection for a carcinoma of the larynx, to include as secondary to herbicides.  The Board has therefore limited its consideration to the above issue. 


FINDINGS OF FACT

1. The Veteran was exposed to herbicides when he was transported to Da Nang in the Republic of Vietnam in July 1968 to have a surgical procedure performed on his right fifth finger while he was serving at the Royal Thai Air Force Base (RTAFB) in Takhli, Thailand.

2. The Veteran has been diagnosed with carcinoma of the larynx, a respiratory cancer.




CONCLUSION OF LAW

Carcinoma of the larynx is presumed to have been incurred as a result of active service.  38 U.S.C. §§ 1110, 1116, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his April 2017 Board hearing, the Veteran reported that in July 1968, he was flown to Da Nang in the Republic of Vietnam to have a mass removed from his right fifth finger.  The Veteran reported that he stayed overnight in Da Nang before returning to RTAFB Takhli.  

Official requests have been made in an attempt to verify the Veteran's report that he did in fact have service in the Republic of Vietnam.  In October 2007, VA submitted a Request for Information.  In November 2007, it was determined that there was not enough information to make a determination as to whether the Veteran was in Republic of Vietnam.  

However, a review of the service treatment records (STRs) shows that the Veteran was seen in June 1968 for reports of a mass on his right fifth finger that had gotten large and tender.  In July 1968, the Veteran had the mass surgically removed.  It is not clear from the STRs whether the Veteran was in fact in Da Nang in the Republic of Vietnam when he had his July 1968 surgical procedure as the records documenting the procedure were not stamped with a location.  In contrast, all prior care and subsequent follow-up care clearly took place at RTAFB Takhli as they were appropriately stamped with a location stamp clearly identifying that they were created at RTAFB Takhli.  It seems likely that had the July 1968 surgical procedure been performed at RTAFB Takhli, it would have also been marked as such given the other documents in the record that were so marked.  That lends further credibility to the Veteran's report that he was flown to Da Nang in the Republic of Vietnam for the procedure.   

As there is insufficient documentation to conclusively say that the Veteran was not in the Republic of Vietnam, the Board must resolve reasonable doubt in favor of the Veteran.  Therefore, the Board finds that the Veteran's July 1968 surgical procedure took place in Da Nang in the Republic of Vietnam as described, and the Veteran is presumed to have been exposed to herbicides while in active service.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with, and treated for, carcinoma of the larynx at the Boston Medical Center in 2007.   

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise and reasonable doubt must be resolved in favor of the Veteran.  Therefore, entitlement to service connection for carcinoma of the larynx is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for carcinoma of the larynx is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


